As filed with the Securities and Exchange Commission on May 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1. Schedule of Investments. MUZINICH CREDIT OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS: 87.2% Automotive & Auto Parts: 1.2% Schaeffler Holding EUR 100,000 6.875%, 8/15/18 $ Broadcasting: 1.5% Allbritton Communications Corp. $ 8.000%, 5/15/18 Crown Media Holdings, Inc. $ 10.500%, 7/15/19 Building Materials: 3.7% Cemex España S.A. EUR 100,000 8.875%, 5/12/17 Cemex Finance LLC EUR 100,000 5.250%, 4/1/21 Xella Holdco Finance S.A. EUR 118,000 9.125%, 9/15/18 Cable/Satellite TV: 11.7% CCP Holdings LLC $ 7.250%, 10/30/17 Norcell Sweden Holding 2 AB EUR 100,000 10.750%, 9/29/19 Videotron $ 5.375%, 6/15/24 1 VTR Finance B.V. $ 6.875%, 1/15/24 1 Wireline Telecom Services EUR 100,000 7.625%, 9/29/49 2 Ziggo Bond Company B.V. EUR 150,000 8.000%, 5/15/18 Consumer-Products: 1.5% NBTY, Inc. $ 9.000%, 10/1/18 Containers: 2.4% Ardagh Packaging Finance PLC EUR 100,000 7.375%, 10/15/17 GCL Holdings SCA EUR 100,000 9.375%, 4/15/18 Diversified Media: 0.8% Nielsen Finance LLC $ 5.000%, 4/15/22 1 Diversified Financial Services: 1.5% Jerrold FinCo PLC GBP 100,000 9.750%, 9/15/18 Energy: 16.7% Calumet Specialty Products Partners LP $ 6.500%, 4/15/21 1 Energy XXI Gulf Coast, Inc. $ 9.250%, 12/15/17 Exterran Partners LP $ 6.000%, 10/1/22 1 Linn Energy LLC $ 6.500%, 5/15/19 LUKOIL International Finance B.V. $ 6.356%, 6/7/17 Pacific Rubiales Energy Corp. $ 7.250%, 12/12/21 Petróleos de Venezuela, S.A. $ 4.900%, 10/28/14 Rosneft International $ 4.200%, 3/6/22 Seadrill Ltd. $ 6.125%, 9/15/20 1 Zinc Capital S.A. EUR 150,000 8.875%, 5/15/18 Environmental: 1.5% Infinis PLC GBP 100,000 7.000%, 2/15/19 Food & Drug Retail: 3.1% Bi-Lo LLC / Bi-Lo Financial Corp. $ 9.250%, 2/15/19 1 Food/Beverage/Tobacco: 7.7% Agrokor d.d. EUR 100,000 10.000%, 12/7/16 Boparan Finance PLC EUR 100,000 9.750%, 4/30/18 GBP 100,000 9.875%, 4/30/18 Campofrio Food Group EUR 100,000 8.250%, 10/31/16 JBS S.A. $ 10.500%, 8/4/16 Post Holdings, Inc. $ 7.375%, 2/15/22 Gaming: 1.2% Cirsa Funding Luxembourg EUR 100,000 8.750%, 5/15/18 Homebuilders/Real Estate: 0.7% Dubai Holding Commercial Operations Ltd. GBP 50,000 6.000%, 2/1/17 Metals/Mining: 0.8% Aleris International, Inc. $ 7.625%, 2/15/18 Publishing/Printing: 2.1% Gannett Co., Inc. $ 6.375%, 10/15/23 1 Restaurants: 0.9% DineEquity, Inc. $ 9.500%, 10/30/18 Services: 3.2% Ahern Rentals, Inc. $ 9.500%, 6/15/18 1 Safway Group Holding LLC $ 7.000%, 5/15/18 1 Techem GMBH EUR 100,000 6.125%, 10/1/19 Steel: 1.0% Steel Capital S.A. $ 6.700%, 10/25/17 Super Retail: 9.4% Academy Ltd. / Academy Financial Corp. $ 9.250%, 8/1/19 1 DFS Furniture Holdings GBP 100,000 6.517%, 8/15/18 2 Petco Animal Supplies, Inc. $ 9.250%, 12/1/18 1 Phones4U Finance PLC GBP 100,000 9.500%, 4/1/18 Sally Holdings LLC $ 6.875%, 11/15/19 Telecommunications: 10.6% Eileme $ 11.625%, 1/31/20 Frontier Communications Corp. $ 8.125%, 10/1/18 T-Mobile USA, Inc. $ 6.625%, 4/1/23 Telecom Italia SpA GBP 150,000 7.375%, 12/15/17 Windstream Corp. $ 7.875%, 11/1/17 Utilities: 4.0% Mirant Mid-Atlantic Trust $ 9.125%, 6/30/17 NRG Energy, Inc. $ 7.625%, 1/15/18 NSG Holdings LLC $ 7.750%, 12/15/25 1 TOTAL CORPORATE BONDS (Cost $10,587,863) BANK LOANS: 6.2% Automotive & Auto Parts: 0.6% $ Cooper-Standard Automotive Term Loan 4.000%, 3/17/212 Broadcasting: 2.9% $ The Tribune Company Term Loan 4.000%, 12/28/202 $ Univision Communications, Inc. Term Loan 4.000%, 2/28/202 Energy: 1.8% $ Ocean Rig Term Loan 6.000%, 3/31/212 $ Pacific Drilling Term Loan 4.500%, 6/3/182 Technology: 0.9% $ Dell, Inc. Term Loan 4.500%, 4/29/202 TOTAL BANK LOANS (Cost $761,602) TOTAL INVESTMENTS IN SECURITIES: 93.4% (Cost $11,349,465) Other Assets in Excess of Liabilities: 6.6% TOTAL NET ASSETS: 100.0% $ EUR-Euro GBP-British Pound 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2014 the value of these securities amounted to $2,669,403 or 21.5% of net assets. 2 Variable rate security; rate shown is the rate in effect on March 31, 2014. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments $ 11,349,465 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Muzinich Credit Opportunity Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Exposure at March 31, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2014. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Corporate Bonds $
